{¶ 1} We answer the certified question by citing the syllabus in Coryell v. Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723, 803 N.E.2d 781:
{¶ 2} “1. Absent direct evidence of age discrimination, in order to establish a prima facie case of a violation of R.C. 4112.14(A) in an employment discharge action, a plaintiff-employee must demonstrate that he or she (1) was a member of the statutorily protected class, (2) was discharged, (3) was qualified for the position, and (4) was replaced by, or the discharge permitted the retention of, a person of substantially younger age. (Kohmescher v. Kroger Co. [1991], 61 Ohio St.3d 501, 575 N.E.2d 439, syllabus, modified and explained.)
{¶ 3} “2. The term ‘substantially younger’ as applied to age discrimination in employment cases defies an absolute definition and is best determined after considering the particular circumstances of each case.
Tisone & Associates Co., L.P.A., and Raymond J. Tisone, for petitioner.
Frost Brown Todd, L.L.C., and George Yund, for respondents.
Gittes & Schulte and Frederick M. Gittes, for amici curiae AARP, Ohio Academy of Trial Lawyers, Ohio Employment Lawyers Association, and Ohio Civil Rights Commission.
{¶ 4} “3. A plaintiff may plead a prima facie case of age discrimination by pleading ‘a short and plain statement of the claim showing that the party is entitled to relief.’ (Civ.R. 8[A][1], applied.)”
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and O’Connor, JJ., concur.
Lundberg Stratton, J., dissents.
O’Donnell, J., dissents.